
	
		III
		112th CONGRESS
		1st Session
		S. RES. 200
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Akaka (for himself,
			 Mr. Inouye, Mrs. Murray, Mrs.
			 Feinstein, and Mr. Reid)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the significance of the
		  designation of the month of May as Asian/Pacific American Heritage
		  Month.
	
	
		Whereas each May, the people of the United States join
			 together to pay tribute to the contributions of the generations of
			 Asian-Americans and Pacific Islanders who have enriched the history of the
			 United States;
		Whereas the history of Asian-Americans and Pacific
			 Islanders in the United States is inextricably tied to the history of the
			 United States;
		Whereas as of 2011, according to the United States Census
			 Bureau, the Asian-American and Pacific Islander community is 1 of the fastest
			 growing and most diverse populations in the United States and is comprised of
			 more than 45 distinct ethnicities and more than 28 language groups;
		Whereas the 2010 United States Census estimates that there
			 are—
			(1)17,300,000 United
			 States residents who identify themselves as Asian alone or in combination with
			 1 or more other races; and
			(2)1,200,000 United
			 States residents who identify themselves as Native Hawaiian and other Pacific
			 Islander alone or in combination with 1 or more other races;
			Whereas the United States Census Bureau projects that by
			 the year 2050—
			(1)there will be
			 40,600,000 United States residents identifying themselves as Asian alone or in
			 combination with 1 or more other races, comprising 9 percent of the total
			 population of the United States; and
			(2)there will be
			 2,600,000 United States residents identifying themselves as Native Hawaiian and
			 other Pacific Islander alone or as Native Hawaiian and other Pacific Islander
			 in combination with 1 or more other races, comprising 0.6 percent of the total
			 population of the United States;
			Whereas the month of May was selected for Asian/Pacific
			 American Heritage Month due to the facts that on May 7, 1843, the first
			 Japanese immigrants arrived in the United States, and on May 10, 1869, the
			 first transcontinental railroad was completed, with substantial contributions
			 from Chinese immigrants;
		Whereas Asian-Americans and Pacific Islanders have faced
			 injustices throughout the history of the United States, including the Act of
			 May 5, 1892 (27 Stat. 25, chapter 60) (commonly known as the Geary
			 Act or the Chinese Exclusion Act), the internment of
			 Japanese-Americans during World War II, unpunished hate crimes, such as the
			 murder of Vincent Chin, and other events;
		Whereas section 102 of title 36, United States Code,
			 officially designates May as Asian/Pacific American Heritage Month and requests
			 the President to issue an annual proclamation calling on the people of the
			 United States to observe the month with appropriate programs, ceremonies, and
			 activities;
		Whereas Asian-Americans and Pacific Islanders, such as
			 Yuri Kochiyama, a civil rights activist, Herbert Pililaau, recipient of the
			 Medal of Honor, Dalip Singh Saund, the first Asian-American Congressman, Patsy
			 T. Mink, the first Asian-American Congresswoman, and Norman Y. Mineta, the
			 first Asian-American member of a presidential cabinet, have made significant
			 strides in the political and military realms;
		Whereas the Presidential Cabinet of the Obama
			 Administration includes a record 3 Asian-Americans, including Secretary of
			 Energy Steven Chu, Secretary of Commerce Gary Locke, and Secretary of Veterans
			 Affairs Eric Shinseki;
		Whereas in 2011, the Congressional Asian Pacific American
			 Caucus, a bicameral caucus of Members of Congress advocating on behalf of
			 Asian-Americans and Pacific Islanders, includes 30 Members of Congress;
		Whereas Asian-Americans and Pacific Islanders have made
			 history by assuming office in a number of new and historically significant
			 positions, including Nikki Haley, the first Asian-American and first female
			 Governor of the State of South Carolina, Edwin M. Lee, the first Asian-American
			 Mayor of San Francisco, California, and Jean Quan, the first Asian-American and
			 first woman to serve as Mayor of Oakland, California;
		Whereas as of the date of approval of this resolution,
			 Asian-American and Pacific Islander leaders are serving in State legislatures
			 across the United States in record numbers, including in the States of Alaska,
			 Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Iowa, Maryland, New
			 Jersey, New York, Ohio, Pennsylvania, Texas, Virginia, Utah, and
			 Washington;
		Whereas Asian-Americans and Pacific Islanders have risen
			 to some of the highest staff levels in the Obama Administration, including Pete
			 Rouse, who is the first Asian-American to serve as White House Chief of Staff,
			 Tina Tchen, Chief of Staff to First Lady Michelle Obama, Chris Lu, White House
			 Cabinet Secretary, Neal Katyal, Acting Solicitor General of the United States,
			 Rajiv Shah, Administrator of the United States Agency for International
			 Development, L. Tammy Duckworth, Assistant Secretary for Public and
			 Intergovernmental Affairs of the Department of Veterans Affairs, Anthony M.
			 Babauta, Assistant Secretary for Insular Areas of the Department of Interior,
			 and many others;
		Whereas the commitment of the United States to judicial
			 diversity has been demonstrated through the nomination of high caliber
			 Asian-Americans and other minority jurists at all levels of the Federal
			 bench;
		Whereas significant outreach efforts to the Asian-American
			 and Pacific Islander community have been made through the reestablishment of
			 the White House Initiative on Asian-Americans and Pacific Islanders to
			 coordinate multiagency efforts to ensure more accurate data collection and
			 access to services for the community;
		Whereas even with the exceptional milestones achieved by
			 the Asian-American and Pacific Islander community, there remains much to be
			 done to ensure that linguistically and culturally isolated Asian-Americans and
			 Pacific Islanders have access to resources, a voice in the Federal Government,
			 and continue to advance in the political landscape of the United States;
			 and
		Whereas celebrating Asian/Pacific American Heritage Month
			 provides the people of the United States with an opportunity to recognize the
			 achievements, contributions, and history of Asian-Americans and Pacific
			 Islanders and to appreciate the challenges faced by Asian-Americans and Pacific
			 Islanders: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 significance of the designation of the month of May as Asian/Pacific American
			 Heritage Month;
			(2)encourages the
			 celebration during Asian/Pacific American Heritage Month of the significant
			 contributions Asian-Americans and Pacific Islanders have made to the United
			 States; and
			(3)recognizes that
			 the Asian-American and Pacific Islander community strengthens and enhances the
			 rich diversity of the United States.
			
